Following the decision of the Supreme Court on certiorari.
                         DECIDED NOVEMBER 4, 1940.
This case was decided by this court in Sprayberry v.Snow, 59 Ga. App. 744 (1 S.E.2d 756), on exceptions assigning error to the judgment of the trial court sustaining demurrers of the defendants to the petition of the plaintiff. The judgment as to Roop Snow was affirmed; that as to Will Furlow was reversed. The plaintiff Sprayberry obtained a writ of certiorari from the Supreme Court, and that court reversed the judgment of this court as to Snow. 190 Ga. 723 (10 S.E.2d, 179). Whereupon the judgment of affirmance as to Snow is vacated, and the judgment of the Supreme Court (conclusive on all issues presented, including that under the plea of contributory negligence) is made the judgment of this court. Accordingly the judgment of the trial court as to this defendant is reversed.
The judgment of the Supreme Court as to Snow controls in principle the judgment of this court as to Furlow, and the judgment of this court in the Furlow case is adhered to except in so far as the opinion therein conflicts with the opinion of the Supreme Court in its judgment as to Snow.
Judgment reversed as to both defendants. Broyles, C.J., and MacIntyre, J., concur. *Page 490